Citation Nr: 0027459	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim for 
service connection for peripheral neuropathy as result of 
exposure to herbicides.


FINDINGS OF FACT

1.  In a May 1997 decision the RO denied service connection 
for peripheral neuropathy; this decision is final.

2.  Evidence added to the record since the May 1997 decision 
is not cumulative or redundant, is relevant and probative, 
and, when viewed in conjunction with the evidence previously 
of record is so significant that it must be considered in 
order to fairly decide the merits of the case.

3.  The veteran's claim for service connection for peripheral 
neuropathy is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1997 RO decision denying 
service connection for peripheral neuropathy is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service record (DD Form 214) shows that he 
served a tour in Vietnam from May 1970 to March 1971.  His 
service medical records do not show complaints or treatment 
of a neurological nature.

Private medical records dated in May 1996 show that the 
veteran underwent nerve conduction studies and an EMG 
(electromyogram) of the lower extremities to rule out 
peripheral neuropathy versus lumbar radiculopathy.  The 
clinical impression was that the veteran's symptoms were 
consistent with a generalized neuropathy.

A May 1996 private neurological office note indicates that 
the veteran was felt to have a mild peripheral neuropathy, 
but that it was not clear whether it was the cause of his 
symptoms.  The veteran's problems and diagnostic impression 
included chronic low back pain, left leg pain and possible 
peripheral neuropathy.  

Private hospital treatment records dated in May 1996 show 
that the veteran was seen at the emergency care center 
complaining of phlebitis of the right leg.  His history 
included back pain and two surgeries.  

A Report of Consultation from a private hospital in May 1996 
reflects an impression of superficial thrombophlebitis and 
cellulitis of the right lower extremity.

A June 1996 private neurological office note reflects 
problems of lower extremity "DVT" on the right that 
responded to antibiotics given the associated cellulitis, and 
to anti-inflammatory medication.  It contains a diagnostic 
impression of possible peripheral neuropathy, mild, which may 
have been related to the reduced surface temperature at the 
time of the examination.  It also notes that lumbar 
radiculopathy, chronic low back pain and leg pain had 
improved with conservative measures.

Nerve conduction tests performed in July 1996 revealed 
evidence of peripheral neuropathy.  

A September 1996 private neurological office note reflects a 
diagnostic impression of possible toxic peripheral neuropathy 
associated with Agent Orange.

A follow-up peripheral neuropathy test performed in September 
1996 demonstrated a predominately sensory neuropathy with 
evidence of prolongation of the distal motor latency and 
reduction of the amplitude of the "SNAP".  It is noted that 
this may be consistent with the veteran's exposure to Agent 
Orange.  

An October 1996 private neurological office note contains a 
diagnostic impression of neuropathy of unclear etiology.  The 
physician noted that laboratory evaluation so far had been 
unremarkable, and opined that it could be a toxic neuropathy 
secondary to Agent Orange.

In October 1996 the veteran filed a claim for service 
connection for peripheral neuropathy, acute and sub-acute, 
due to Agent Orange exposure.

In January 1997 the RO received a December 1996 medical 
record stating that the veteran had been diagnosed with a 
predominantly sensory peripheral neuropathy.  The physician 
said that the veteran had had a thorough evaluation of his 
peripheral neuropathy without identifying an underlying cause 
and opined that there was a likelihood that his neuropathy 
could be due to his exposure to Agent Orange.

A January 1997 private neurological office note contains an 
impression of peripheral neuropathy, unclear etiology, 
possibly chemically induced.

In a May 1997 rating decision the RO denied the veteran's 
claim for service connection for acute and subacute 
peripheral neuropathy due to Agent Orange exposure.

In June 1998 the veteran again filed a claim for service 
connection for peripheral neuropathy due to exposure to Agent 
Orange in Vietnam.

In a July 1998 letter to the veteran, the RO informed him 
that his claim for service connection for peripheral 
neuropathy secondary to exposure to Agent Orange had 
previously been denied in May 1997 and that if he wanted to 
have the issue reconsidered, he must submit new and material 
evidence showing that the condition had been incurred in or 
aggravated by service.

In July 1998 the RO received an August 1997 VA treatment 
record that contains the veteran's complaints of neuropathy 
problems.  More specifically, the veteran complained of 
headaches, pain and numbness in the extremities with a 
tingling sensation and a gradual onset for the past few 
years.  The record also notes that a diagnosis of neuropathy 
had been made in 1996.  It further notes that the veteran had 
a five year history of increasing peripheral neuropathy and 
wished to establish Agent Orange etiology.  He was given an 
impression of peripheral neuropathy.  It was noted that the 
veteran was not eligible for medication and was to be 
referred for an Agent Orange examination.

Also in July 1998 the RO received a September 1997 private 
neurologic treatment record noting that the veteran had not 
been seen in several months and had been doing fairly well as 
far as his feet symptomatology, but that approximately four 
months earlier he began having problems with tingling, 
numbness and achiness in his upper extremities.  The 
physician said that he did not believe that the veteran's arm 
symptoms were secondary to the neuropathy type of phenomenon 
that had previously been identified in the lower extremities.  
He said that there seemed to be a progression in the 
veteran's arms separate from what had been going on with his 
legs.  He also said that the plan was to obtain nerve 
conduction studies and determine whether the symptoms were 
due to peripheral neuropathy or entrapment neuropathy.

A nerve conduction report was received by the RO in July 1998 
based on September 1997 studies.  According to the report, 
the studies demonstrated bilateral ulnar neuropathies at the 
elbow.  

In July 1998 the RO received a May 1998 private neurological 
office note noting that the veteran continued to have burning 
pain in his feet.  The note also states that the veteran 
clearly had superimposed ulnar neuropathies on the right, 
possibly even on the left.  It further states that at that 
point the veteran's neuropathy was due to chemical exposure 
which had been brought to the physician's attention.  The 
diagnostic impression given by the physician was peripheral 
neuropathy, probably secondary to chemical exposure, with at 
least 30% impairment based on the frequency of symptoms, 
severity of symptoms that were reported in accordance with 
the American Medical Association guidelines.

In an October 1998 rating decision the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy as a result of exposure to herbicides.

In a June 1999 letter the veteran's treating neurologist, 
Shawke A. Soueidan, M.D., said that he had been following the 
veteran since 1996 for sensory motor peripheral neuropathy 
that was possibly related to exposure to Agent Orange.  He 
also said that a number of external and internal factors 
could exacerbate neuropathic symptoms.

In a substantive appeal dated in July 1999, the veteran said 
that his doctor diagnosed him in 1996 as having 
acute/subacute peripheral neuropathy and told him that 
herbicides such as Agent Orange can lay dormant in the body 
fat and surface even after two years.  He said that his 
physician had told him that the acute/subacute peripheral 
neuropathy had advanced to a chronic stage.  It is also noted 
in the appeal that the veteran did not notice any symptoms of 
peripheral neuropathy in service and that while in service he 
saw planes flying overhead that sprayed Agent Orange, as well 
as 55 gallon drums that had been stored in the compound with 
orange and other colored stripes painted on them.  In 
addition, it is noted that pain was first indicated in the 
veteran's right leg and then migrated to the right arm and 
left arm.  The appeal contains a number of symptoms that the 
veteran asserts experiencing.


II.  Legal Analysis

The veteran's initial claim for service connection for 
peripheral neuropathy was denied by the RO in May 1997.  
Although the veteran initiated appellate proceedings by 
filing a Notice of Disagreement with the May 1997 rating 
decision in September 1997, he later requested in writing in 
January 1998 that his appeal be withdrawn.  See 38 C.F.R. 
§ 20.204(b) (1999).  Accordingly, the May 1997 rating 
decision has not been perfected and is final.  See 38 C.F.R. 
§§ 20.200, 20.1103 (1999).  In order to reopen a finally 
disallowed claim, new and material evidence must be submitted 
since the last final disallowance of the claim.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).

Although the October 1998 RO decision that is the subject of 
this appeal addresses the veteran's claim for service 
connection for peripheral neuropathy on a direct service 
connection basis without regard to the issue of finality, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the prior adverse decision in 
May 1997 that is sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the May 1997 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for peripheral neuropathy.  
The basis of the RO's denial in 1997 was the veteran's 
peripheral neuropathy was not the type of transient 
peripheral neuropathy in which presumptive service connection 
applies.  See 38 C.F.R. § 3.309 (1999).  However, it is 
important to keep in mind that while the presumptions 
regarding specific disabilities lessen the evidentiary burden 
of a veteran in presenting a plausible claim (by requiring 
only that the veteran present evidence of a current 
presumptive disability thereby fulfilling the requirements 
for evidence of both service incurrence and medical nexus), 
service connection may also be established on a direct basis.  
Hensley v. West, 212 F. 3d 1255, 1256 (Fed. Cir. 2000); 
Combee v. Principi, 4 Vet. App. 78, 95 (1993); Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  That is, a veteran 
would still be entitled to service connection if it is 
demonstrated that the claimed disability was either incurred 
or aggravated during a period of active service.  Id.  With 
this in mind, additional evidence has been submitted 
subsequent to the May 1997 rating decision that provides a 
link between the veteran's peripheral neuropathy and chemical 
exposure.  More specifically, the record contains a May 1998 
private office record containing the physician's opinion that 
the veteran's peripheral neuropathy was "probably" 
secondary to chemical exposure.  While the claims file also 
contains medical opinion evidence addressing such a link 
prior to May 1997, such evidence is more speculative than the 
May 1998 opinion.  Also, in July 1999 the RO received a 
copyrighted informative article on Agent Orange along with 
medical records showing that in 1997 the veteran began 
experiencing problems with his upper extremities, problems 
that were questionably related to peripheral neuropathy.  
This additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Hodge, supra.  Having determined that new and 
material evidence has been added to the record since May 
1997, the veteran's claim for service connection for 
peripheral neuropathy is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.356.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three requirements must be satisfied in order for a claim for 
service connection to be well grounded:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993)

The evidence in this case shows that the veteran served a 
tour in Vietnam.  In addition, it contains current diagnoses 
of peripheral neuropathy as well as medical opinions that 
link to varying degrees the veteran's peripheral neuropathy 
to Agent Orange exposure.  This evidence is sufficient to 
establish a well grounded claim.  Epps, supra; Caluza, supra. 


ORDER

The application to reopen a claim for service connection for 
peripheral neuropathy is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

Further medical development is warranted regarding the 
veteran's claim for service connection for peripheral 
neuropathy in view of the Board's finding that the claim is 
plausible.  Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).  
Such development requires that the veteran be afforded a VA 
examination for a more definitive opinion as to the nature 
and etiology of his peripheral neuropathy.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  It is essential that the 
examining VA physician have the veteran's claims file to 
review so that the evaluation will be a fully informed one.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green, 
supra.

It should also be noted that the claims file contains an 
August 1997 VA treatment record noting that the veteran 
should be referred for an Agent Orange examination.  An 
attempt should be made to obtain the Agent Orange examination 
report, if such an examination was conducted, along with any 
other pertinent medical records that are not already in the 
claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
his peripheral neuropathy, including the 
date and place of an Agent Orange 
examination, if conducted.  The RO should 
then directly contact the sources and 
obtain all medical records that are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159 (1999).

2.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of his peripheral 
neuropathy.  The examiner should be asked 
to opine as to whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy had its onset in 
service, including whether it is at least 
as likely as not related to Agent Orange 
exposure.  The claims folder including a 
copy of this remand should be provided to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
the reason(s) for his or her opinion.  

3.  The RO should readjudicate the claim 
for service connection for peripheral 
neuropathy, to include as secondary to 
exposure to Agent Orange.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case which provides the veteran with an 
adequate recitation of the applicable 
laws and regulations, and a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 



